DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the acronym LIDAR is used for the first time in a claim (claim 20 depend from claim 19 and not from claims 8 or 16 which positively recite LIDAR) without clarification such as “LIDAR (light detection and ranging)” or the like (see at least claim 8 and 16). This confusion does not cause indefiniteness since the claim set as a whole is clear.
However, appropriate correction of claim 20 is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, the limitation “running a simulation for an assumed temperature profile along a surface of the subsea infrastructure” in lines 5-6 is indefinite since there are at least two reasonable interpretations which may be considered for this language. 
First, this language could mean that the simulation is for producing an assumed temperature profile along a surface of the subsea infrastructure. 
Second, this language could mean that a temperature profile is assumed and a simulation is run for the given temperature profile (see at least [0035] of instant US publication 20190234808 supporting this meaning; “running a simulation or simulations for a given, e.g. assumed, temperature profile along the surface of the subsea infrastructure” – [0035] emphasis added).
If the first meaning is meant then it is unclear what input the simulation is given to produce this assumed temperature profile.
If the second meaning is meant (and for purpose of examination this is the considered meaning due to the specification as cited above) it is unclear what the output of such simulation is. 
Since for purpose of examination the second meaning is being considered and an assumed temperature profile along a surface of the subsea infrastructure is given and a simulation is run from this data it is unclear what the further limitation (in line 8 of claim 1) requires since data obtained from “the simulation” (claim 1, line 8; combined with two other well defined data sets) is used in determining a temperature profile of the subsea infrastructure. The 
However, if the input and output of the simulation are the same type of data (a temperature profile along a surface of the subsea infrastructure) then some modification or rule of modification that the simulation applies to the input data must be recited.
As best understood for purpose of examination and in order to expedite prosecution the second meaning as above will be considered and the simulation being given as assumed temperature profile will be treated as some form of sea water temperature gradient proximal to the infrastructure. 
However, positive in claim recitation of the meaning of these limitations to include clarification of what data the simulation receives and returns is required.

Regarding claims 16 and 19, the limitations “using the data from the three-dimensional temperature distribution and from the LIDAR metrological scan to invert for an actual surface temperature” (claim 16; emphasis added) and “a processing system to invert data obtained via the sensor system and the metrological scan system” (claim 19; emphasis added) respectively are indefinite since it is unclear what the inverted data is. 

The specification at [0018] and [0034] (all references to instant US publication 20190234808) references inversion of an un-recited “forward model of the thermal heat transfer from the subsea infrastructure” ([0034]; see also [0018] “the methodology described herein inverts a forward model of the thermal heat transfer from the subsea infrastructure to the water surrounding it using a series of measurements at multiple spatial locations”). Further, [0021] teaches that “The temperature data obtained may be inverted to produce an estimate of the subsea infrastructure temperature” ([0021]; emphasis added).
Since no model or forward model is recited in claims 16 or 19 and no explanation how the inverting of the temperature distribution and the metrological scan for an actual surface temperature/to determine temperatures as claimed in claims 16 and 19 is recited it is unclear what the metes and bounds of these limitations must be.
As best understood for purpose of examination and in order to expedite prosecution the limitations will be considered to require to invert temperature/metrological data for temperature measurement.
However, positive in claim recitation of the meaning of these limitations to include clarification of the interrelation of and data to be inverted is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Embry et al. (US 20180321385; hereinafter Embry) in view of Choe et al. (US 20030139916; hereinafter Choe).

Regarding claim 1, Embry teaches a method of determining temperature subsea (abstract), comprising: 
performing remote temperature measurements of water surrounding a subsea infrastructure (see at least [0011]; see also abstract); 
obtaining a model of the subsea infrastructure via a metrological scan (fig. 9, especially steps 916/928; [0026]; [0065-71] teaching an additional specific example of such obtaining of the model; see [0008]; see also figs. 13 and 18; as well as fig. 17; [0078-81]); 
[a] temperature profile along a surface of the subsea infrastructure (fig. 17; [0078-81]; see also [0011]); and

As best understood (see 112(b) section above) Embry does not directly and specifically state that a simulation is run for an assumed temperature profile.
However, Choe teaches a simulation for compensating nonlinear temperature gradients from undersea models ([0112]; see also [0111] and abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the subsea temperature measurement and subsea model of infrastructure of Embry with the specific knowledge of using the sea water temperature gradient simulation of Choe. This is because such a simulation allows for more accurately determining the desired temperature distribution. This is important in order to provide an end user better thermal data.

Regarding claim 2, Embry teaches managing the subsea infrastructure based on the temperature profile ([0007] and abstract teach regarding at least leak detection; see also [0064]).

Regarding claim 3, Embry teaches that performing remote temperature measurements comprises measuring temperatures via time-of-flight Raman spectroscopy (at least [0047] teaches that “a temperature measuring sub-system 702a that compares a ratio of Raman wavelength amplitudes within a return signal to measure temperature” may be used; see also [0058]).

Regarding claim 6, Embry teaches that performing remote temperature measurements comprises measuring temperatures via a mesh of temperature sensors (see fig. 3 showing that monitoring systems 304 may be use in a mesh; see at least [0039]) dragged along an area of interest proximate the subsea infrastructure ([0039-40] teaches using underwater vehicles to move the monitoring systems; see fig. 3 showing areas of interest may be proximate).

Regarding claim 7, Embry teaches that performing remote temperature measurements comprises measuring temperatures via a single point temperature sensor scanned across a volume of interest proximate the subsea infrastructure ([0045]; see [0082]; see also fig. 6).

Regarding claim 8, Embry teaches that obtaining comprises obtaining the metrological scan using LIDAR (light detection and ranging) ([0008]; see also [0009] and [0039]).

Regarding claim 9, Embry teaches that obtaining comprises obtaining the metrological scan using a camera ([0088]; see also [0045] and [0102]).

Regarding claim 10, Embry teaches that obtaining comprises obtaining the metrological scan using structured light illumination ([0008]; see also [0048-49]; [0065]).

Regarding claim 11, Embry teaches that obtaining comprises obtaining the metrological scan using photogrammetry (see [0112] teaching that either 2-D or 3-D cameras may be used and [0104-112] teaches that 3-D data may be extracted therefrom).

Regarding claim 13, Embry lacks direct and specific teaching that running the simulation comprises repeatedly running the simulation with adjustments to the assumed temperature profile until results of the simulation match measured temperature data.
However, Choe teaches a simulation for compensating nonlinear temperature gradients from undersea models ([0112]; see also [0111] and abstract) further, [0232] teaches that calculations in the control are known to have iterative procedures for making determinations ([0232]; see also [0257]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the subsea temperature measurement and subsea model of infrastructure of Embry with the specific knowledge of using the sea water temperature gradient simulation and the knowledge of iterated programing of Choe. This is because such a simulation and iteration allows for more accurately determining the desired temperature distribution and positive data manipulation generally. This is important in order to provide an end user better thermal data.

Regarding claim 14, Embry teaches that obtaining comprises obtaining the metrological scan simultaneously with performing remote temperature measurements (at least [0060] teaches “embodiments of the present disclosure provide for simultaneous or near simultaneous monitoring of movement and temperature of an underwater structure”; see also [0059-60]).

Regarding claim 15, Embry teaches that performing remote temperature measurements comprises using an underwater vehicle (304; see fig. 6) to obtain the remote temperature .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Embry as modified by of Choe as applied to claim 1 above and further in view of Hartog et al. (US 20110194107; hereinafter Hartog).

Regarding claim 4, Embry teaches that performing remote temperature measurements comprises measuring temperatures via spectroscopy ([0056]; see also [0011] and abstract).
Embry and Choe lack direct and specific teaching that the Brillouin spectrum/scattering may be used. 
However, Hartog teaches using Brillouin spectrum/scattering for in subsea temperature measurement ([0020-21]; [0023]; [0029-31]; see also [0003] regarding the background of subsea temperature measurement).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the subsea temperature measurement and subsea model of infrastructure of Embry and Choe with the specific knowledge of using Brillouin spectrum/scattering for providing temperature information of an undersea cable of Hartog. This is because such a use of Brillouin spectrum/scattering allows for known techniques to be used in determining the desired temperature distribution of the asset. This is important in order to provide an end user thermal data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Embry as modified by of Choe as applied to claim 1 above and further in view of McGrath et al. (US 20030128737; hereinafter McGrath).

Regarding claim 5, Embry teaches that performing remote temperature measurements comprises measuring temperatures via paint (see fig. 5A and [0041] “These targets 312 can be painted”).
Embry and Choe lack direct and specific teaching that the paint is thermally sensitive.
However, McGrath teaches temperature sensitive fluorescent paint (see [0350] teaching the fluorescent film is thermally sensitive and [0354] teaching that the temperature sensitive fluorescent film may be a paint).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the subsea temperature measurement and subsea measurement of infrastructure having painted control points of Embry and Choe with the specific knowledge of using with the temperature sensitive fluorescent paint of McGrath. This is because such use of temperature sensitive paint allows for providing location and positioning information and thermal information in the scan. This is important in order to provide an end user better thermal data by providing positioning and location data to combine with the temperature measurements.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Embry as modified by of Choe as applied to claim 1 above and further in view of Embry et al. (US 20190011565, hereinafter Embry565).

Regarding claim 12, Embry and Choe lacks direct and specific teaching that obtaining comprises obtaining the metrological scan using sonar.
However, Embry565 teaches sonar may be used in the scan ([0035] teaches sonars are known to be useful in the underwater positioning and locating systems).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the subsea temperature measurement and subsea measurement of infrastructure of Embry and Choe with the specific knowledge of using sonars of Embry565. This is because such use of sonar allows for providing location and positioning information in the scan. This is important in order to provide an end user better thermal data by providing positioning and location data to combine with the temperature measurements (see [0034-36] of Embry565).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Embry et al. (US 20180321385; hereinafter Embry) in view of Hartog et al. (US 20110194107; hereinafter Hartog).

Regarding claim 16, Embry teaches a method (abstract), comprising: 
obtaining a three-dimensional temperature distribution near a subsea asset (see at least [0011]; see also abstract); 
determining accurate measurements of the subsea asset via a LIDAR (light detection and ranging) metrological scan ([0008]; see also [0009] and [0039]); and; 

As best understood (see 112(b) section above) Embry does not directly and specifically state regarding a step to invert for the actual surface temperature.
However, Hartog teaches using inversion for determining temperature information of an undersea asset ([0031] teaches finding “temperature and strain coefficients of one measurand (each frequency shift or Brillouin intensity) that result in a well behaved matrix, the results can then be inverted to provide temperature and strain information” of the undersea cable; see [0031-32]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the subsea temperature measurement and subsea measurement of infrastructure of Embry with the specific knowledge of using inverted matrix for providing temperature information of an undersea cable of Hartog. This is because such an inverted data set allows for more accurately determining the desired temperature distribution of the asset. This is important in order to provide an end user better thermal data.

Regarding claim 17, Embry teaches that obtaining the three-dimensional temperature distribution comprises measuring temperatures via Raman spectroscopy (at least [0047] teaches that “a temperature measuring sub-system 702a that compares a ratio of Raman wavelength amplitudes within a return signal to measure temperature” may be used; see also [0058]).

claim 18, Embry teaches that obtaining the three-dimensional temperature distribution comprises measuring temperatures via spectroscopy ([0056]; see also [0011] and abstract).
Embry lacks direct and specific teaching that the Brillouin spectrum/scattering may be used. 
However, Hartog teaches using Brillouin spectrum/scattering for in subsea temperature measurement ([0020-21]; [0023]; [0029-31]; see also [0003] regarding the background of subsea temperature measurement).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the subsea temperature measurement and subsea model of infrastructure of Embry with the specific knowledge of using Brillouin spectrum/scattering for providing temperature information of an undersea cable of Hartog. This is because such a use of Brillouin spectrum/scattering allows for known techniques to be used in determining the desired temperature distribution of the asset. This is important in order to provide an end user thermal data.

Regarding claim 19, Embry teaches a system (abstract), comprising: 
a sensor system for obtaining a temperature distribution near a subsea asset (see at least [0011]; see also abstract);
a metrological scan system to obtain geometry measurements of the subsea asset ([0008]; see also [0009] and [0039]); and 

As best understood (see 112(b) section above) Embry does not directly and specifically state that the processing system is to invert data to determine surface temperatures.
However, Hartog teaches using inversion for determining temperature information of an undersea asset ([0031] teaches finding “temperature and strain coefficients of one measurand (each frequency shift or Brillouin intensity) that result in a well behaved matrix, the results can then be inverted to provide temperature and strain information” of the undersea cable; see [0031-32]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the processing system for subsea temperature measurement and subsea measurement of infrastructure of Embry with the specific knowledge of using inverted matrix for providing temperature information of an undersea cable of Hartog. This is because such an inverted data set allows for more accurately determining the desired temperature distribution of the asset. This is important in order to provide an end user better thermal data.

Regarding claim 20, Embry teaches that the metrological scan system comprises a LIDAR system ([0008]; see also [0009] and [0039]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855